           Case 1:17-cv-09706-VSB Document 127 Filed 03/26/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------- X
                                                           :                                  3/26/2021
EMA FINANCIAL, LLC,                                        :
                                                           :
                                        Plaintiff,         :
                                                           :                 17-cv-9706 (VSB)
                      -against-                            :
                                                           :                      ORDER
JOEY NEW YORK INC., et al.,                                :
                                                           :
                                        Defendants. :
                                                           :
---------------------------------------------------------- X

 VERNON S. BRODERICK, United States District Judge:

          I am in receipt of a letter from Defendant Joey Chancis filed on March 24, 2021, asking

 what additional documents, if any, she and Defendant Richard Roer should file in advance of the

 upcoming status conference in this case on March 31, 2021. (Doc. 126.) Accordingly, it is

 hereby:

          ORDERED that Defendants need not file any additional documents in advance of the

 March 31, 2021 hearing. As I have previously instructed Defendants Joey Chancis and Richard

 Roer, they should be prepared to discuss why they should be permitted to submit their various

 requested filings—including a motion to dismiss, amended counterclaim, and motion to re-open

 discovery—and how, if at all, their amended counterclaim would differ from the claim from

 fraudulent inducement claim that I have already dismissed.

 SO ORDERED.

Dated: March 26, 2021
       New York, New York

                                                               ______________________
                                                               Vernon S. Broderick
                                                               United States District Judge
